DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 2018/0181231) in view of Wu et al. (US 2019/0121467), and further in view of Dojo et al. (US 2017/0097697).
Regarding claim 1:
Ishikura discloses:
A method, comprising:
analyzing, by a touch device, a signal pattern (blob) comprising a plurality of signals, each signal having an associated intensity and location on the touch device, caused by a conductive pattern in proximity to the touch device (paragraph 69);
determining that the detected signal pattern is an eraser signature pattern for the classified eraser type of touch instrument (paragraph 74);
identifying a portion of displayed content to erase (paragraphs 77-78); and
erasing the identified portion of displayed content in accordance with the classified eraser type of touch instrument (paragraph 78).
Ishikura does not disclose:
(A) “receiving a communication via capacitive coupling with the conductive pattern”
(B) “the communication indicating that the conductive pattern is an eraser type of touch instrument from a plurality of different eraser types of touch instruments;
“performing a lookup in a lookup table to classify the eraser type of touch instrument from the plurality of different eraser types of touch instruments and the conductive pattern based on information in the communication;”
(C) wherein the identifying is “based on a variation between the plurality of signal intensities.”
For reasons of clarity these will be addressed out of order.
Regarding (B):

receiving a communication (paragraph 32), the communication indicating that the conductive pattern is an eraser type of touch instrument from a plurality of different eraser types of touch instruments (it can be an eraser as per paragraph 85);
performing a lookup in a lookup table to classify the eraser type of touch instrument from the plurality of different eraser types of touch instruments and the conductive pattern based on information in the communication (paragraph 82).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ishikura the elements taught by Dojo.
The rationale is as follows:
Ishikura and Dojo are directed to the same field of art.
Dojo discloses that this allows easily using a plurality of input hardware (e.g., paragraph 132). This is a known improvement one of ordinary skill in the art could have included with predictable results.
Regarding (A):
Dojo discloses receiving a communication, but not that it is “receiving via capacitive coupling with the conductive pattern.”
Dekel discloses:
receiving a communication via capacitive coupling with the conductive pattern (follows form paragraphs 15, 20-22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in IUshikura in view of Dojo the elements taught by Dekel.
The rationale is as follows:
Wu, Dojo, and Dekel are directed to the same field of art.

Regarding (C):
	Wu discloses:
	wherein identifying a portion of displayed content to erase is based on a variation between the plurality of signal intensities (paragraphs 37-38).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ishikura, Dojo, and Dekel the elements taught by Wu.
	The rationale is as follows:
	Ishikura, Dojo, Dekel, and Wu are directed to the same field of art.
	Wu discloses a technique that can help calculate the erasing angle and more accurately determine what to erase. One of ordinary skill in the art could have included this Ishikura with predictable results.
Regarding claim 2:
Ishikura, etc., discloses:
wherein determining that the detected signal pattern is an eraser signature comprises at least one of:
distinguishing the detected signal pattern from a signal pattern of human touch; or distinguishing a polarity of the detected signal pattern from a polarity of a signal pattern of human touch (Ishikura paragraphs 51-53, as per, e.g, paragraphs 74-75).
Regarding claim 4:
Ishikura, etc., discloses:
wherein determining that the detected signal pattern is an eraser signature comprises:

determining that the detected signal pattern is the eraser signature pattern when the detected signal pattern meets or exceeds a threshold match to the conductive pattern (Ishikura paragraph 75).
Regarding claim 5:
Ishikura, etc., discloses:
wherein identifying the portion of displayed content to erase comprises:
determining a position and an orientation of the touch instrument relative to the touch device based on the plurality of signal intensities of the plurality of detected signals for the signal pattern (Ishikura paragraphs 77-80, as additionally taught by Wu paragraphs 77-78);
reporting the position and the orientation to at least one of an operating system and an application providing the displayed content (Ishikura paragraphs 80-81); and
determining, by at least one of the operating system and the application based on the report, the portion of the displayed content to erase (Ishikura e.g., paragraph 88).
Regarding claim 6:
Ishikura, etc., discloses:
wherein reporting the position and orientation to at least one of an operating system and an application providing the displayed content comprises:
reporting coordinates of comers of the touch instrument relative to the touch device; reporting an eraser with eraser metrics to the touch device; or reporting a set of pen or stylus erase reports covering an area indicated by the analyzed signal pattern (Ishikura paragraph 81).
Regarding claim 7:
Ishikura, etc., discloses:

determining the portion of displayed content to erase based on the selected eraser mode (Ishikura paragraph 153).
Regarding claim 8:
Ishikura, etc., discloses:
wherein the plurality of eraser modes comprises a wide mode, a narrow mode and a spot mode (given that the claim language does not define any of these, the various possible sizes of the device in Ishikura can be considered to meet these, where the “spot” could be the round eraser of, e.g., paragraph 61, etc.).
Regarding claims 9-12
These are claims to the system that performs the method of the earlier claims. All elements of these claims have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 13:
Ishikura, etc., discloses:
wherein the touch instrument comprises an active eraser (the signal taught by Dojo and Dekel makes it “active”).
Regarding claim 14:
These is a claim to the system that performs the method of the earlier claims. All elements of these claims have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 15:
Ishikura, etc., discloses:
wherein the conductive pattern comprises three parallel conductors having a length and a spacing distinguishable from three human fingers (as per Fig. 5, paragraphs 59-61; paragraph 74; there are more than three, but it still comprises at least three).
Regarding claims 16-20:
These are claims to a medium having the method of the earlier claims stored on it. All elements of these claims have already been discussed with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Ishikura, etc., discloses a computer-readable storage device as discussed above.
Ishikura does not explicitly state:
“wherein the plurality of eraser modes comprises a wide mode, a narrow mode, and a spot mode.”
Nonetheless this would have been obvious to one of ordinary skill in the art.
The rationale is as follows:
Ishikura does disclose determining the size of the eraser (paragraphs 151-153). Ishikura doesn’t specifically designate them as “wide,” “narrow,” or “spot,” but all of these are just general descriptors for size. The sizes determined by Ishikura can be considered “wide,” “narrow,” or “spot” depending on the needs of the device.
The appropriate labels can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Applicant’s amended did overcome the 101 rejection to claims 16-20.
Applicant next argues (really starting on page 10) that the amendment renders the claims allowable over Ishikura, Wu, and Dekel. Dekel is very, very close to this amended language, but admittedly does not clearly and explicitly disclose it as now written. For this reason Dojo has now been relied upon to teach it.
Therefore applicant’s arguments are not persuasive in view of the new ground of rejection.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694